Title: To Thomas Jefferson from James Wilkinson, 21 October 1806
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Natchitoches Octr. 21st. 1806
                        
                        Whatever may be the general impropriety, I pursuade myself that on a Subject irrelative to my official
                            obligations, I shall be excused for addressing you directly & confidentially; But I have another & a more cogent
                            reason, for deviating, in this instance, from the ordinary course of my Correspondence; It is possible the momentous
                            occasion of this Letter, & the vital importance attached to it, may have excited solicitudes to beguile my Understanding
                            & delude my Judgment, and in such case I trust the Integrity of the intention, will secure me your confidence, & that
                            this Letter with the communication it covers, may find their Graves in your Breast.—
                        For altho my information appears too direct & circumstantial to be fictitious, yet the magnitude of the
                            Enterprize, the desperation of the Plan, & the stupendous consequences with which it seems pregnant, stagger my beleif
                            & excite doubts of the reality, against the conviction of my Senses; and it is for this reason I shall forbear to commit
                            Names, because it is my desire to avert a great public Calamity, & not to mar a salutary design, or to injure any one undeservedly.—
                        I have never in my whole Life, found myself in such circumstances of perplexity & Embarrassment as at
                            present; for I am not only uninformed of the prime mover, & ultimate Objects of this daring Enterprize, but am ignorant
                            of the foundation on which it rests, of the means by which it is to be supported, and whether any immediate or Colateral
                            protection, internal or external, is expected: Among other allurements proposed to me, I am informed you connive at the
                            Combination, & that one Country will justify it, but when I examine my orders of the 6th. of May, I am obliged to
                            discredit these imputations.
                        But should this association be formed, in opposition to the Laws & in defiance of Government, then I have
                            no doubt the revolt of this Territory, will be made an auxiliary Step to the main design of attacking Mexico, to give it a
                            new Master in the place of promised Liberty: could the fact be ascertained to me, I beleive I should hazard my discretion,
                            make the best compromise with Salcedo in my Power, and throw myself with my little Band into New orleans, to be ready to
                            defend that Capital against usurpation & violence; It is true the Works of the place have mouldered to ruin, yet I think
                            they may, by extraordinary exertions, in a few Weeks be rendered defensible against an undisciplined rabble acting in a
                            bad cause; but sir with my Instructions before me, & without evidence of the design, principle or support, of the Corps
                            of associates expected from the Ohio, I dare not turn my back on the Spaniards now in my front, & abandon this Scene of
                            disaffection to the certain Evils, which without some strong measure of prevention may possibly occur in New Orleans.—
                        If it should be found necessary to the preservation, of exterior engagements or internal security, or to the
                            support of the Laws & Government, to oppose the meditated movements from the Ohio, I would recommend the immediate
                            adoption of the following measures, viz.—
                        1st. The Troops from the Bank of the Missouri, from St. Vincennes, So. West point & Massac, to take post at
                            the Iron Banks on the Mississippi, about fifteen miles below the mouth of the Ohio, with the Artillery at those posts &
                            orders to prevent the passage of persons or property (down the River) except under such passports as you may think proper
                            to prescribe; I prefer the Iron Banks because the River at that point is confined to a narrow Bed, & may be effectually
                            commanded, and I would recommend Capt. D. Bessell now at Massac for the Command.—
                        2ndly. A Squadron of Sloops of War & Gun Boats, should be ordered to take possession of the mouth of the
                            Mississippi within the Bar, to prevent the entrance of all armed vessels & transports, unless particularly licensed by
                            Government—
                        3rdly. a Competent regular force should be levied & organized to pursue the outlaws, to shut them up &
                            compel them to surrender at discretion.—
                        By the first Step it would be proposed to cut off supplies of provision, & prevent the junction of
                            auxiliaries from the sources of insurrection.
                        By the second to destroy every hope & expectation, founded on the cooperation of maritime force; and the
                            third speaks for itself too plainly to need explanation.
                        Amidst the uncertainty & doubts which perplex me, I feel disposed to adopt the following conclusion; should
                            the Conduct of the Spaniards in my front justify it, I shall take the precaution either to go myself, or to send Col.
                            Cushing to New Orleans, with every man who may be safely detached from this point, in order to put the Works of the Forts
                            at Charles & St. Lewis in the best possible State of defence, time & things may enable, and to secure the Cannon,
                            Arms, Military Stores & other public property, against any lawless attempt by whoever made.
                        If the designs of the combination should be pointed against the Government, our communication by mail will be
                            cut off, & all doubtful Characters traveling from this Quarter towards the atlantic will be stopt—I have therefore
                            judged it expedient, to silence Suspicion, & to secure & accelerate the arrival of this Dispatch to your Hands, to
                            cause the Bearer Lt. Thos. A. Smith, a young officer of good promise & entire trust, ostensibly to resign his Commission
                            & quit the Service. It is therefore necessary you should instruct the Secy of War to reject his resignation &
                            continue Him on the Rolls, and I hope Sir should He acquit Himself with satisfactory discretion & promptitude, on the
                            Journey he has undertaken, that you may give Him some mark of your approbation, & send Him back to me—
                        Reposing with entire confidence in your Justice & your Wisdom, that no application will be made of this
                            Letter, which the National Interests do not exact, I hold myself ready to receive & to execute your orders, when &
                            where you may think proper to direct.—
                        And am Sir Your faithful & obliged Soldier & Servant
                        
                            Ja: Wilkinson
                            
                        
                        
                            N.B. Should Spain be disposed to War seriously with us, might not some plan be adopted to correct the
                                delerium of the Associates, & by a suitable appeal to their patriotism to engage them in the service of their
                                Country? I merely offer the suggestion as a possible expedient to prevent the Horrors of a civil contest, and I do
                                believe that with competent authority I could accomplish the Object.—
                        
                        
                            Ja Wilkinson
                            
                        
                     Enclosure
                        
                            
                             The following information appears to rest, on such broad and explicit Grounds, as to exclude all doubts
                                of its authenticity— 
                             A Numerous & powerfull association, extending from New York through the Western States, to the
                                Territories bordering on the Mississippi, has been formed with the design to levy & rendezvous eight or Ten Thousand
                                Men in New Orleans at a very near period; and from thence, with the cooperation of a Naval Armament, to carry an
                                Expedition against Vera Cruz—
                             Agents from Mexico, who were in Philadelphia  the beginning of August, are engaged in this Enterprize;
                                those Persons have given assurances that the landing of the proposed expedition, will be seconded by so general an
                                insurrection, as to insure the Subversion of the present Government, & silence all Opposition in three or four
                                Weeks—
                             A Body of the Associates is to descend the Allegany River, & the first general Rendezvous will be held
                                near the Rapids of the Ohio, on or before the 20th. of the next Month, from whence this Corps is to proceed in light
                                Boats, with the utmost practicable Velocity for the City of New Orleans, under the expectation of being joined in the
                                Route, by a Body of Auxiliaries from the State of Tennessee & other Quarters—
                             It is unknown under what Authority this Enterprize has been projected, from whence the means of its
                                support are derived, or what may be the intentions of its Leaders, in relation to the Territory of Orleans; But it is
                                believed, that the Maritime cooperation, will depend on a British squadron from the West Indies, under the ostensible
                                Command of American Masters.— 
                             Active influential Characters have been engaged in these transactions for Six or Eight months past, and
                                their preparations are reported to be in such a state of maturity, that it is expected the Van will reach New Orleans
                                in December; where the necessary Organization & Equipments are [to] be compleated with promptitude, & it is proposed
                                that the Expedition shou’d sail for Vera Cruz about the first of February. 
                             This information has recently reached the Reporter, through several Channels so direct & confidential,
                                that He cannot doubt the Facts set forth; and therefore He considers it his, Duty to make this representation to the
                                Executive by a Courier extraordinary, to whom he has furnished five Hundred Dollars, being persuaded shou’d it prove
                                unfounded, his precaution will be justified, and that otherwise his Vigilance will be Applauded—
                            
                                October 20th. 1806
                            
                        
                    
               